      Case 4:18-cv-00430 Document 205-3 Filed on 09/17/20 in TXSD Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


 KIMBERLY KJESSLER, KLAIRE
 RUECKERT, LAURA BRALEY, TIMOTHY
 HAYDEN and SUMMER LANG, individually
 and on behalf of all others similarly situated,        Civil Action No. 4:18-cv-0430
                                                        (Consolidated)
                Plaintiffs,

 v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP.,
 MASHNOON AHMED, GENNEX MEDIA,
 LLC, BRANDECO, L.L.C., AKIL KURJI,
 CUSTOM WRISTBANDS INC., and
 CHRISTOPHER ANGELES,

                Defendants.




           DECLARATION OF KEITH S. DUBANEVICH IN SUPPORT OF
      MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

I, Keith S. Dubanevich, declare as follows:

        1.     I am a partner at Stoll Berne. I submit this declaration in support of Plaintiffs’ motion

for an award of attorneys’ fees and expenses in connection with the services rendered, and costs and

expenses incurred, in the above-captioned action (the “Action”).

        2.     My firm served as Plaintiffs’ Counsel in the Action.

        3.     The schedule attached as Exhibit 1 sets forth my firm’s total hours and lodestar,

computed at historical rates, for the period of inception of the case through and including today’s

date. The total number of hours spent by my firm during this period was 159.40, with a corresponding

total lodestar (at historical rates) of $78,924.50. This schedule was prepared from contemporaneous

daily time records prepared and maintained by my firm. In connection with representing the Plaintiffs
    Case 4:18-cv-00430 Document 205-3 Filed on 09/17/20 in TXSD Page 2 of 4



in the Action, my firm did the following: investigating the underlying factual record and developing

the legal theories of the case; interviewing witnesses; reviewing and responding to motions to transfer;

drafting the initial complaints and the subsequent consolidated amended class action complaint;

drafting the opposition to Defendants’ motions to dismiss; drafting and serving discovery on

Defendants; responding to discovery served by Defendants; reviewing, analyzing, summarizing, and

organizing documents produced by Defendants; analyzing Defendants’ transactional data; retaining

and working with economists to prepare preliminary damages models for and assess the financial

condition of each Defendant; coordinating case strategy and discovery with Plaintiffs’ co-counsel;

negotiating and revising draft settlement agreements for each Defendant group; and revising draft

preliminary and final settlement approval motions. The lodestar amount reflected in Exhibit 1 is for

work performed by attorneys and professional staff at or affiliated with my firm for the benefit of the

Class. The hourly rates for the attorneys and professional staff in my firm reflected in Exhibit 1 are

the usual and customary hourly rates historically charged by my firm in similar complex litigation

matters that are handled on a non-contingent fee basis.

       4.      My firm has expended a total of $3,263.47 in unreimbursed costs and expenses in

connection with the prosecution of the Action from inception of the case through and including

today’s date. These costs are set forth in the Schedule attached as Exhibit 2 and are reflected in the

books and records of my firm. They were incurred on behalf of Plaintiffs by my firm.

       I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct.




Keith S. Dubanevich
Shareholder
Stoll Berne
     Case 4:18-cv-00430 Document 205-3 Filed on 09/17/20 in TXSD Page 3 of 4



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,         Civil Action No. 4:18-cv-0430
                                                        (Consolidated)
               Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

               Defendants.




EXHIBIT 1 TO THE DECLARATION OF KEITH S. DUBANEVICH IN SUPPORT OF
  MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                               Reported Hours and Historical Lodestar
                                   Inception Through Today’s Date

      Name                   Position          Hours           Historical Rate       Lodestar
  Steve Larson                  P                12.5              635.00             7,937.50
 Angel Falconer                PL                  .3              295.00                88.50
 Angel Falconer                PL                 1.5              310.00               465.00
 Steve Berman                   P                  .6              510.00               306.00
Keith Dubanevich                P                57.3              635.00            36,385.50
Keith Dubanevich                P                21.1              675.00            14,242.50
   Jason Dotts                 PL                66.1              295.00            19,499.50
     TOTAL                                                                          $78,924.50


Role Legend                                       A         Associate
P      Partner                                    LC        Law Clerk
S      Shareholder                                PL        Paralegal
SC     Senior Counsel                             I         Investigator
OF     Of Counsel                                 SA        Staff Attorney
                                                  CA        Contract Attorney
     Case 4:18-cv-00430 Document 205-3 Filed on 09/17/20 in TXSD Page 4 of 4



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,      Civil Action No. 4:18-cv-0430
                                                     (Consolidated)
                Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

                Defendants.


EXHIBIT 2 TO THE DECLARATION OF KEITH S. DUBANEVICH IN SUPPORT OF
  MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                                    Summary Expense Report
                                  Inception Through Today’s Date

                        Expense                        Total Amount
     Electronic Research
     (Lexis/Westlaw/PACER)                                  313.55
     Court Costs – Filing Fees                            1,300.00
     Litigation Fund Contribution
     Federal Express/Overnight
     Delivery/Messengers
     Photocopies – In House
     Photocopies – Outside
     Postage
     Service of Process Fees                              1,649.92
     Telephone/Fax
     Transportation/Meals/Lodging
     Co-Counsel Fees
     Experts/Consultant Fees
     Court Reporter Service/Hearing Transcript
     Fees
     TOTAL EXPENSES                                      $3,263.47
